Citation Nr: 1543969	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  00-02 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability manifested by chest pain.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in August 1999 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO in Atlanta, Georgia currently has jurisdiction of this matter.

The Veteran testified in a November 2005 Board hearing held before the undersigned at the RO in New York, New York.   In addition, the Veteran provided testimony regarding the above-referenced claim in an October 2000 hearing at the RO.  Transcripts of each of these hearings are associated with the claims file.

This matter has previously been before the Board in October 2006, May 2010, and March 2012.  Most recently, in March 2012, the Board remanded the above-listed issue for further development and readjudication.  With respect to development, the Board instructed the AOJ to obtain Social Security Administration (SSA) records, then to obtain an updated etiology opinion from the July 2010 VA examiner.  The requested actions having been completed and the claim having been readjudicated by the RO in a June 2015 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Board's March 2012 remand, the issue of entitlement to service connection for hypertension has been raised during the course of the appeal, but, despite a prior referral by the Board, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a service connection for chronic obstructive pulmonary disease has been raised by the record, including in the Veteran's May 2012 application for a total disability rating based on individual unemployability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's currently-diagnosed costochondritis either began during or was otherwise caused by his military service, that the chest pains he has experienced during the appeal period are etiologically related to his in-service chest pains, or that he has any diagnosed cardiac condition characterized by chest pains.


CONCLUSION OF LAW

The criteria for service connection for a disability characterized by chest pains have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In November 2005, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions including in August 2001, October 2003, and November 2006.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, and VA treatment records.  To the extent that the Veteran has identified any relevant records in addition to those that are already in evidence, VA attempted, but was unable, to obtain the identified records.  See, e.g., January 2004 Response from Private Hospital (indicating the requested records were no longer available due to expiration of the retention period); November 2000 Response from Private Provider ("Patient was terminated in 1990.  We no longer have any medical records on this patient.").

The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  The Veteran was examined in March 1999 and July 2010 in connection with the claim on appeal.  In addition, as discussed in the Introduction, an additional etiological opinion was obtained in July 2015 in compliance with the Board's March 2012 Remand.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Moreover, as will be discussed below, the July 2015 addendum opinion, particularly when viewed in the context of the entire record, contains a thorough rationale based on accurate factual and medical histories.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).




III.  Service Connection for Chest Pains

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claims relate to chest pain which has been diagnosed during the appeal period as costochondritis.  Neither chest pains nor costochondritis are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are not applicable to the claim of entitlement to service connection for a disability manifested by chest pains.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute notation of that condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

Although the service treatment records document the Veteran's report of chest pains predating his active service, his December 1961 entrance examination indicates his chest, lungs, and heart were all normal.  Even assuming a pre-existing condition causing chest pains, the condition was not "noted" at the time of entrance into active service.  See 38 C.F.R. § 3.304(b)(1).  Moreover, there are no medical records establishing a pre-service diagnosis and no medical opinions (particularly to the required clear and unmistakable standard) that the Veteran had a pre-existing condition when he entered service.  The VA examiner's May 2015 addendum opinion references the Veteran's in-service reports of pre-service chest pains, but does not contain an opinion to the requisite standard that the available medical evidence supports finding that the Veteran actually had a medical condition manifested by chest pain upon entry into service.  VA may not, on this evidence, conclude that the Veteran had a pre-existing condition, but must presume the Veteran was sound upon entry into service.  38 C.F.R. § 3.304(b).  Therefore, the Veteran need only show, at least as likely as not, that his current disability is etiologically related to an in-service injury or disease, to include the documented chest pains which he alleges.

The Board acknowledges the Veteran's contention that his current chest pains are etiologically related to the chest pains he experienced during service.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks relevant medical training and whose opinions address a complex medical history which includes multiple medical diagnoses related to the claimed condition which are based on sophisticated diagnostic testing, a post-military gunshot wound to the chest, and intermittent symptoms, are not competent evidence of the etiology of the Veteran's costochondritis or chest pains.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Similarly, the Board is also incompetent to independently diagnose or determine the etiology of a medical condition, in contrast to evaluating the competent medical evidence to reach a factual conclusion.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, the Board will rely on the medical evidence of record in reaching its conclusions regarding the proper diagnosis and the etiology of the Veteran's symptoms.

Medical Evidence

The record contains a large number of both VA and private treatment records documenting medical treatment the Veteran has received relating to the claim on appeal.  These records have been reviewed in their entirety but, of necessity, will be summarized and the Board will note examples of particularly typical or relevant records.

The Veteran's December 1961 entrance exam indicates that his lung, chest, and heart are normal and otherwise fails to document any relevant physical abnormalities.  In May 1964, he sought treatment for substernal pain that he indicated had been present for over 10 years, but was recently aggravated by a "sudden jump."  The treating physician indicated that he "suspect[ed] diaphragmatic hernia" and ordered upper gastrointestinal tract testing.  The tests revealed a "[d]eformity of the duodenal bulb, indicative of chronic duodenal ulcer disease."  The tests were otherwise normal.  In May 1965, the Veteran's treating physician ordered chest x-rays which were interpreted as normal.  A June 1965 entry in his service treatment records indicates "problem [with] chest...tenderness lat. border of post. major [right]."  A subsequent note the same month indicates chest congestion.   In December 1965, he sought treatment complaining of chest pain "when he breathes deep or bends over."  His June 1966 discharge examination again indicated that his lungs, chest, and heart were normal with no indications of other physical abnormalities that might be associated with chest pain.

The record contains post-service treatment records from shortly after service through the 1990s, though the records do not appear to be comprehensive.  In any case, the records intermittently document complaints of chest pain, but do not contain a definite or consistent diagnosis of the Veteran's reported chest pains.  They do indicate a history of hypertension, but they do not relate the hypertension to his chest pains.

The Veteran underwent a March 1991 examination by a private physician due, at least in part, to his complaints of chest pains.  The physician diagnosed hypertensive cardiomyopathy, angina, gout, and nephritic colic.

In October 1994, the Veteran sought medical treatment for substernal chest pain and was admitted to a private facility.  A cardiac examination was normal in all respects, his lungs were clear, and a chest x-ray was normal.  Myocardial infarction was ruled out.  The discharge summary noted that two prior episodes had resolved subsequent to sublingual nitroglycerin.  He had an exercise stress test on the date of discharge.  Although the exercise was terminated due to shortness of breath, the Veteran had no chest pain during exercise.  The treating physician determined that his subjective chest pain was not related to cardiac pathology.

The Veteran underwent a March 1999 VA examination in connection with his claim of entitlement to service connection for chest pains.  The examiner provided a detailed account of the Veteran's medical history, including the post-service gunshot wound and associated surgery.  He diagnosed costochondritis.  Although the examiner stated that the Veteran was at high risk for coronary artery disease, he noted that the echocardiogram and stress tests were normal.  The examiner did not provide an opinion regarding any nexus between the in-service complaints of chest pain and the then-current diagnosis of costochondritis.

X-rays of the Veteran's chest performed in March 1999 did not reveal any abnormalities.  April 1999 stress testing similarly produced normal results.  Subsequent imaging studies in February 2000 indicated mild hyper aeration of the lungs, but were otherwise normal.  April 2001 and November 2002 chest x-rays were also normal.

December 2001 and April 2002 VA cardiology notes indicate that the Veteran did not have "exertional chest pain."  Similarly, in September 2002 and October 2003, VA progress notes document the absence of "chest pain/pressure."  An imaging study performed at a VA facility in March 2004 showed no abnormalities and the radiologist concluded:  "Normal chest."  In August 2004, a VA cardiology note documents that the Veteran denied any recent chest pain or shortness of breath, which he also denied in April 2005, August 2005, December 2005, March 2006, and June 2006 as reflected in later VA cardiology notes.

An October 2006 internal medicine examination performed in connection with the Veteran's claim for Social Security Administration (SSA) disability benefits documented the Veteran's complaint of a cardiovascular disorder, his history of examination for a myocardial infarction (which was ruled out), and his then-current "nonexertional chest discomfort, which he describes as a gas-like sensation."  The examining physician diagnosed, most pertinently, hypertension and "nonexertional chest pain".

In February 2007, the Veteran had a chest x-ray in an attempt to determine the cause of his chest pains.  The interpreting physician concluded:  "Poor inspiration mild bibasilar vascular crowding.  No infiltrates."  Several additional imaging studies were performed the same month, but failed to identify any other significant abnormalities.  The Veteran underwent additional, extensive testing (including an EKG, pharmacologic stress testing, and SPECT imaging) in February and March 2007 which resulted in no evidence of coronary artery disease and confirmed that his left ventricle was normal "in size and function."  The VA physician concluded that no change in his treatment regimen was warranted.  By March 2007, treatment records reflect that the chest pain had resolved.

A July 2010 VA examination also resulted in a negative nexus opinion.  The examiner recounted the Veteran's medical history, including his contentions that he had had negative EKG test results prior to and subsequent to his military service, and performed a physical examination.  A March 2010 chest x-ray was normal and a March 2010 EKG showed a right axis deviation.  The Veteran did not have a cardiac condition (other than hypertension) or a muscle injury.  The examiner diagnosed atypical chest pain secondary to costochondritis, gouty arthritis, and a history of nonservice-connected bullet wound to the chest.  The examiner opined that the costochondritis is not related to the Veteran's active service.  He explained that the service records were silent for any "on-going treatment or cardiac condition" and that the Veteran currently has no diagnosed cardiac condition other than hypertension.  He also noted that the gout contributes to his costochondritis and the residuals of the post-service bullet wound contribute to his chest wall discomfort.

Subsequent treatment records fail to document any additional diagnosis or etiological opinions regarding his reported chest pain.  While he did seek treatment related to shortness of breath, resulting in a tentative diagnosis of restrictive lung disease, the records are largely silent for complaints of chest pain during this period between 2010 and 2015.

In May 2015, VA obtained an updated opinion from the July 2010 VA examiner regarding the etiology of the Veteran's costochondritis and chest pain.  The examiner discussed the in-service complaints of chest discomfort, but noted the absence of any diagnosis of a costochondritis or any other chronic condition and of ongoing treatment related to the complaints of chest discomfort.  The examiner noted that the Veteran has several nonservice-connected conditions that contribute to his current chest pain including congenital gouty arthritis, residuals of a post-service bullet wound to the chest, and residuals from a post-service fall.  The examiner noted that chest wall pain does not mean the Veteran has a cardiac condition.  The VA examiner again concluded that it is less likely than not that either the Veteran's costochondritis or his chest pains originated in service, were caused by an injury or event in service, or, to the extent the Veteran had previously experienced chest pains, were aggravated beyond their normal progression by service.

Analysis

As an initial matter, although the Veteran has alleged (in part) that he has a cardiac condition which causes his chest pain, the greater weight of the medical evidence of record is against that contention.  The only cardiac condition that he has been diagnosed with during the appeal period, despite multiple chest x-rays, stress tests, and other diagnostic testing, is hypertension.  See, e.g., March 1999 VA Examination; July 2010 VA Examination.  Any claim of entitlement to service connection for a cardiac condition is not viable on this record.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

As the above summary of the medical evidence establishes, the Veteran did experience chest pains in service and he does have a currently diagnosed condition manifested by chest pains.  Therefore, the determinative element of his claim is whether there is a causal nexus between the Veteran's active service (including the documented chest pains) and his current disability.

Importantly, subjective complaints of chest pain alone cannot establish entitlement to service connection "in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence."  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  As noted above, the Veteran's medical opinions of an etiological relationship are not competent.  Moreover, the Veteran's allegations of continuous symptoms, see, e.g., October 2000 Board Hearing Tr. at p. 5 and November 2005 Board Hearing Tr. at p. 6, are not supported by the record.  In fact, the available medical records document long periods during which the Veteran denied having chest pains and no physician has opined that the Veteran's chest pains are due to a chronic, underlying medical condition that began in the military.  Instead, the Veteran's reports of chest pains to medical professionals have been intermittent and the reported chest pains have been attributed to various underlying physical causes over the years.  See, e.g., May 1964 Service Treatment Records ("[d]eformity of the duodenal bulb, indicative of chronic duodenal ulcer disease"); March 1991 Private Treatment Note (diagnosing angina); July 2010 VA Examination (attributing chest pain to residuals of post-service gunshot wound to the chest, gouty arthritis, and residuals of a post-service fall).  The most persuasive diagnosis during the appeal period, costochondritis, was not diagnosed during his service or for many years until after his service and no medical professional has opined that there is a causal nexus between any injury or disease during service and either his current chest pains or the diagnosed costochondritis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in reporting symptoms); see also May 2015 VA Examiner's Addendum Opinion (attributing current chest pain to post-service injuries and medical conditions with post-service onset).  The evidence is against finding that the Veteran has a disability consisting of chest pain that began in or was caused by his active service.

Further, the only competent medical opinions of record are against finding that the Veteran's currently-diagnosed costochondritis is etiologically related to any injury or disease during service.  For context, costochondritis is an inflammation of the cartilage connected to the ribs.  See Dorland's Illustrated Medical Dictionary, 357 and 431 (31st Edition 2007) (defining chondritis as "inflammation of cartilage" and costochondral as "pertaining to a rib and its cartilage").

The July 2010 VA examiner has twice opined that the diagnosed costochondritis is not related to the Veteran's active service.  In interpreting the examiner's reports, the Board must view them in the context of the entire record.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).

In his July 2010 report, the VA examiner diagnosed atypical chest pain secondary to costochondritis, gouty arthritis, and a history of nonservice-connected bullet wound to the chest.  In his July 2010 rationale, he did not specifically comment on the in-service complaints of chest pain, so the Board remanded the matter in March 2012 to obtain a more thorough rationale.  The examiner's May 2015 addendum opinion noted that the Veteran was not diagnosed with costochondritis or any other chronic condition characterized by chest pain during his service.  In addition, he explained that post-service injuries and medical conditions that had onset after service were likely causes of the Veteran's chest pains during the appeal period.

The VA examiner's May 2015 addendum opinion is (in the context of his prior opinion and the entire record) well-supported, convincingly explained and, therefore, of significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.

Viewing the record as a whole, including the lack of a chronic condition diagnosed during service, the normal discharge examination, intermittent symptoms of chest pain since service, post-service chest injuries, post-service onset of medical conditions (e.g. gout) causing or contributing to chest pain, the nature of the current condition and its symptoms, and the negative medical opinions based on these factors, the Board finds that the greater weight of the evidence establishes that the Veteran's currently-diagnosed costochondritis is not related to his in-service complaints of chest pains.

To reiterate, there are no competent medical opinions connecting the Veteran's current costochondritis (or chest pains more generally) to any in-service disease or injury, to include the in-service complaints of chest pain.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a disability manifested by chest pains.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).





ORDER

Entitlement to service connection for a disability manifested by chest pain is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


